Citation Nr: 0512075	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  99-10 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right lung mass, claimed as due to herbicide exposure.

2.  Entitlement to service connection for a panic disorder.

3.  Entitlement to service connection for psoriasis.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis.

5.  Entitlement to a compensable disability rating for a skin 
condition of the scrotum, intergluteal fold, and fingers.

6.  Entitlement to a disability rating in excess of 
20 percent for diabetes mellitus with anemia and nephropathy, 
including the issue of entitlement to a separate compensable 
rating for anemia.

7.  Entitlement to a disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

8.  Entitlement to a disability rating in excess of 
20 percent for peripheral neuropathy of the left lower 
extremity.

9.  Entitlement to a disability rating in excess of 
20 percent for peripheral neuropathy of the right lower 
extremity.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1970.

These matters come to the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that rating decision 
the RO denied entitlement to service connection for a post-
operative lung lesion, arthritis of multiple joints, and a 
panic disorder.  The RO also denied entitlement to a 
compensable rating for a skin condition of the scrotum, 
intergluteal fold, and fingers.  The veteran perfected an 
appeal of that decision.

In a May 1987 rating decision the RO had denied entitlement 
to arthritis.  The veteran was notified of that decision and 
did not appeal, and the May 1987 decision is final.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 (1986).  In 
the May 1997 decision here on appeal the RO again denied 
service connection for arthritis, without addressing the 
issue of whether new and material evidence had been received 
to reopen the previously denied claim.  See 38 U.S.C.A. 
§ 5108 (West 2002).  Regardless of the RO's characterization 
of the issue, however, the Board is without jurisdiction to 
consider the substantive merits of the claim for service 
connection in the absence of a finding that new and material 
evidence has been received.  The Board finds, therefore, that 
the proper issue on appeal is whether new and material 
evidence has been received to reopen the previously denied 
claim.  The Board also finds that it can address that issue 
in the first instance without prejudice to the veteran 
because the Board will be applying a more liberal standard of 
review than that applied by the RO.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  

In an August 2000 rating decision the RO denied entitlement 
to service connection for anemia, determined that new and 
material evidence had not been received to reopen the claim 
for service connection for hepatitis, and denied an increased 
rating for hearing loss.  The veteran submitted a notice of 
disagreement with that decision in November 2000, and the RO 
issued a statement of the case in September 2002.  The 
veteran failed, however, to submit a substantive appeal 
regarding the hepatitis and hearing loss claims.  In a 
January 2004 rating decision the RO included anemia in the 
grant of service connection for diabetes mellitus.  The Board 
finds, therefore, that those issues are not within the 
Board's jurisdiction.

In a February 2002 rating decision the RO granted service 
connection for diabetes mellitus, and assigned a 20 percent 
rating for the disorder; and denied service connection for 
psoriasis.  The veteran perfected an appeal of the rating 
assigned for diabetes, and the denial of service connection 
for psoriasis.

In a January 2003 rating decision the RO granted service 
connection for peripheral neuropathy of the bilateral lower 
extremities, each rated as 20 percent disabling.  The RO also 
granted service connection for PTSD, and assigned a 
10 percent rating for the disorder.  The veteran perfected 
appeals of the ratings assigned for those disabilities.  The 
RO increased the rating for PTSD from 10 to 30 percent in 
January 2004; however, the veteran continues to contends that 
he is entitled to a higher rating for PTSD.  The Board finds, 
therefore, that the issue of the rating assigned for PTSD 
remains in contention.

In the January 2004 rating decision the RO also denied 
service connection for a back disorder and cellulitis of the 
left fifth finger; granted service connection for tinnitus, 
rated at 10 percent; granted service connection for erectile 
dysfunction, rated as non-compensable; denied an increased 
rating for hearing loss; and denied entitlement to a total 
rating based on individual unemployability.  The veteran 
submitted a notice of disagreement with those determinations 
in March 2004, and the RO issued a statement of the case in 
July 2004.  The veteran did not, however, submit a 
substantive appeal as to those issues following receipt of 
the statement of the case.  The Board finds, therefore, that 
those issues are not within the Board's jurisdiction.  See 
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993) (although a notice of disagreement is timely filed, 
the veteran must timely submit a substantive appeal to 
perfect the appeal); 38 C.F.R. § 20.200 (2004).  

Subsequent to the most recent supplemental statement of the 
case, the veteran submitted directly to the Board additional 
evidence in support of his claims.  He has, however, waived 
his right to have this evidence considered by the RO in the 
first instance.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(the Board does not have authority to consider evidence in 
the first instance); 38 C.F.R. § 20.1304 (2004), as amended 
by Board of Veterans' Appeals: Obtaining Evidence and Curing 
Procedural Defects, 69 Fed. Reg. 53,807 (Sept. 3, 2004).  The 
Board finds, therefore, that it can adjudicate the veteran's 
appeals without remanding the case to the RO.

In a February 2002 statement the veteran indicated that he 
was claiming entitlement to service connection for a left 
lung disorder; in August 2002 his representative stated that 
he was claiming entitlement to non-service connected pension 
benefits; in March 2003 he indicated that he was claiming 
service connection for arthritis and psoriasis as secondary 
to PTSD; and in a March 2004 statement he claimed entitlement 
to service connection for osteopenia and a gastrointestinal 
disorder, including Crohn's disease.  These issues have not 
yet been adjudicated by the RO, and are referred to the RO 
for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) (the Board does not have jurisdiction of an issue 
not yet adjudicated by the RO).

The issue of entitlement to a disability rating in excess of 
30 percent for PTSD is addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The AMC will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that the right lung mass is not related to an in-service 
disease or injury, including herbicide exposure.

3.  The preponderance of the probative evidence indicates 
that the panic disorder did not arise in service.

4.  The preponderance of the probative evidence indicates 
that psoriasis is not related to an in-service disease or 
injury.

5.  The RO denied entitlement to service connection for 
arthritis in May 1987.  The veteran was notified of that 
decision, and did not appeal.

6.  The evidence received subsequent to the May 1987 decision 
is new, in that it is not cumulative and was not previously 
considered by decisionmakers.  The evidence is not material, 
however, because it does not bear directly and substantially 
on the issue on appeal, that being a nexus between the 
veteran's arthritis and military service, and it need not be 
considered in order to fairly decide the merits of his claim.

7.  The medical evidence shows that the veteran's complaints 
pertaining to a skin disorder are due to the non-service 
connected psoriasis, and there is no medical evidence of the 
veteran having a skin condition of the scrotum, intergluteal 
fold, and fingers other than psoriasis.

8.  The medical evidence shows that diabetes mellitus with 
anemia and nephropathy requires treatment by insulin and a 
restricted diet, but not by the regulation of activities.

9.  The anemia is manifested by hemoglobin of greater than 
10 grams (gm) per 100 milliliters (ml).

10.  Peripheral neuropathy of the left lower extremity is 
manifested by pain and reduced sensation in the foot, with no 
evidence of impaired motor function.

11.  Peripheral neuropathy of the right lower extremity is 
manifested by pain and reduced sensation in the foot, with no 
evidence of impaired motor function.


CONCLUSIONS OF LAW

1.  A right lung mass was not incurred in or aggravated by 
active service, nor may the lung mass be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A panic disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

3.  Psoriasis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

4.  The May 1987 rating decision in which the RO denied 
service connection for arthritis is final, new and material 
evidence has not been received, and the claim is not 
reopened.  38 U.S.C. § 4005(c) (1982); 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 19.192 (1986); 38 C.F.R. § 3.156 
(1996).

5.  The criteria for a compensable disability rating for a 
skin condition of the scrotum, intergluteal fold, and fingers 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (1996); 38 C.F.R. 
§§ 4.1, 4.3, 4.14, 4.20, 4.118, Diagnostic Code 7806 (2004).

6.  The criteria for a disability rating in excess of 
20 percent for diabetes mellitus with anemia and nephropathy 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.117, 4.119, Diagnostic Codes 7700 
and 7913 (2004).

7.  The criteria for a disability rating in excess of 
20 percent for peripheral neuropathy of the left lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.120, 4.124a, Diagnostic Code 
8520 (2004).

8.  The criteria for a disability rating in excess of 
20 percent for peripheral neuropathy of the right lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.120, 4.124a, Diagnostic Code 
8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Development of the Claims

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  The Court 
also held, however, that providing the VCAA notice to the 
claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the claims for service connection were denied 
prior to November 9, 2000, the date the VCAA was enacted; 
therefore, the RO could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini the Court found that, where the initial unfavorable 
decision was rendered prior to the enactment of the VCAA, the 
RO did not err in failing to comply with the timing 
requirements of the notice.  The Court found, however, that 
in such cases the claimant would still be entitled to a 
section 5103(a) notice and assistance in developing his 
claim.  Pelegrini, 18 Vet. App. at 122.

The RO informed the veteran of the evidence needed to 
substantiate his claims in April and June 2000 by informing 
him of the specific evidence required to substantiate his 
claim for service connection.  The RO also informed him of 
the information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  Although these 
notices were provided to the veteran in the context of 
establishing a well grounded claim for service connection, 
which concept was eliminated by the VCAA, the notices are, 
nonetheless, sufficient to inform him of the evidence needed 
to substantiate his claim.  See Wells v. Principi, 326 F.3d 
1381, 1383-84 (Fed. Cir. 2003).  The RO provided the veteran 
section 5103(a) notices in August and December 2002, in which 
the RO fully informed him of the evidence needed to establish 
service connection, the evidence that the RO would obtain, 
the evidence and information that he was responsible for 
providing, and the need for him to advise VA of or submit any 
evidence relevant to the claim.  

The veteran has also been provided copies of the appealed 
rating decisions, statements of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claims, and the requirement 
to submit medical evidence that established entitlement to 
service connection.  In these documents the RO also informed 
him of the cumulative evidence previously provided to VA or 
obtained by VA on his behalf, and any evidence he identified 
that the RO was unable to obtain.  The Board finds that in 
all of these documents the RO informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claims.  
Quartuccio, 16 Vet. App. at 187.

Although the section 5103(a) notices were sent following the 
May 1997 and February 2002 decisions, the veteran has had 
more than two years following the initial notice to submit 
additional evidence or identify evidence for the RO to 
obtain.  Following the issuance of the notices the RO re-
adjudicated the substantive merits of his claims in January 
and July 2004 supplemental statements of the case.  In re-
adjudicating the claims for service connection the RO 
considered all the evidence of record and applied the 
benefit-of-the-doubt standard of proof.  In resolving his 
appeal the Board will also consider all the evidence now of 
record, and apply the same standard of proof.  For these 
reasons the Board finds that the veteran has not been 
prejudiced by having been notified of the evidence needed to 
substantiate his claims following the RO's May 1997 and 
February 2002 unfavorable decisions, and that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claims.  

In general, the statute and regulation also provide that VA 
will make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical records, 
and the VA and private treatment records he identified.  The 
RO also provided him VA medical examinations in October 1996, 
August 1998, November 2002, and March 2003.  In addition, the 
RO obtained a copy of his disability claims file from the 
Social Security Administration (SSA).

Although the RO provided the veteran examinations, and the 
examiners provided an opinion regarding the claimed nexus 
between psoriasis and the skin disease for which the veteran 
was treated during service, the RO did not obtain a medical 
opinion regarding a nexus between the right lung mass and a 
panic disorder and the veteran's military service.  The Court 
has held, however, that VA is not required to provide a 
medical examination or obtain a medical opinion if the record 
does not already contain evidence of an in-service event, 
injury, or disease.  That development is not required because 
"a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease."  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1356 (Fed. Cir. 2003).  

The veteran's service medical records are silent for any 
complaints or clinical findings attributed to a respiratory 
or psychiatric disorder.  For these reasons the Board finds 
that a medical examination and/or opinion is not required in 
this case because no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Duenas, 18 
Vet. App. at 517.

Regarding the claim for service connection for the lung mass 
as due to herbicide exposure, the granulomatous disease 
causing the lung mass is not one of the diseases to which the 
presumption of service connection applies for veteran's of 
the Vietnam War.  See 38 C.F.R. §3.309(e) (2004).  In 
addition, the Secretary has determined, based on analysis of 
the research data provided by the National Academy of 
Sciences (NAS), that a relationship between any disease other 
than those listed in 38 C.F.R. §3.309(e) and herbicide 
exposure is not shown by the evidence.  In light of the 
determination made by the Secretary, the Board finds that the 
recommendation provided by the NAS is in lieu of a medical 
opinion, and that remand of the case to obtain a medical 
opinion is not required.

The veteran and his representative have been given the 
opportunity to submit evidence and argument, and have done 
so.  The veteran has not alluded to the existence of any 
other evidence that is relevant to his claims.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of his claims and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2004).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

A veteran who had active service in the Republic of Vietnam 
from January 9, 1962, to May 7, 1975, will be presumed to 
have been exposed to an herbicide agent during that service.  
When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to an herbicide, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2004).  

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam Era is not warranted for any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630 (May 20, 2003).  The Federal 
Circuit has held, however, that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a veteran from showing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2004).  If the Board determines that 
the preponderance of the evidence is against the claim, it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Analysis--Right Lung Mass

The veteran claims that he developed a mass in the right lung 
as a result of his exposure to Agent Orange while serving in 
Vietnam.

The medical evidence shows that in August 1994 he underwent a 
lobectomy of the middle lobe of the right lung in order to 
remove a mass caused by granulomatous disease.  In addition, 
his service personnel records show that he served in Vietnam 
from June 1968 to April 1969, and his exposure to an 
herbicide agent is presumed.  His claim is, therefore, 
supported by medical evidence of a current disability and 
evidence of an in-service injury.  The probative evidence 
does not indicate, however, that the lung disease diagnosed 
in 1994 is related to herbicide exposure.  Hickson, 12 Vet. 
App. at 253.

As an initial matter the Board notes that granulomatous 
disease is not listed as one of the diseases to which the 
presumption of service connection applies for veteran's 
exposed to an herbicide agent.  See 38 C.F.R. § 3.309(e) 
(2004).  Although respiratory cancers are included, none of 
the medical evidence indicates that the lung lesion that was 
surgically removed in 1994 was cancerous.  The veteran may, 
however, establish service connection based on direct 
incurrence, if the medical evidence otherwise indicates that 
the disorder is related to service.  Combee, 34 F.3d 1039.

The service medical records are silent for any complaints or 
clinical findings related to a lung disorder.  The lesion in 
the right lung was found when the veteran was being evaluated 
for surgery for a total left hip replacement in August 1994, 
25 years after he served in Vietnam.  He has not presented 
any medical evidence indicating that the granulomatous 
disease is related to any incident of service.  His assertion 
that the respiratory disorder was caused by his exposure to 
Agent Orange is not probative because he is not competent to 
provide evidence of the etiology of a medical disorder.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In accordance with section 3 of the Agent Orange Act of 1991, 
Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into 
an agreement with the NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in support of military operations 
in the Republic of Vietnam during the Vietnam Era and each 
disease suspected to be associated with such exposure.  
Congress mandated that NAS determine, to the extent possible: 
(1) whether there is a statistical association between the 
suspect diseases and herbicide exposure, taking into account 
the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; (2) the increased risk of disease among 
individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.

As required by the statute and agreement, the NAS submits a 
report to the Secretary every two years regarding the results 
of their review and summarization of the medical literature.  
Based on the results of that review, the Secretary then 
determines, based on sound medical and scientific evidence, 
whether a positive association exists between exposure to 
Agent Orange and a disease.  A positive association will be 
found to exist if the credible evidence for the association 
is equal to or outweighs the credible evidence against the 
association.  The Secretary will then publish regulations 
establishing presumptive service connection for that 
disease.  If the Secretary determines that the evidence 
shows that a positive association between herbicide exposure 
and development of the disease does not exist, he is to 
publish a notice of that determination, including an 
explanation of the scientific basis for the determination.  
The Secretary's determination must be based on consideration 
of the NAS reports and all other sound medical and 
scientific information and analysis available to the 
Secretary.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 
2003).

Based on the provisions outlined above, the Secretary has 
determined that there is no positive association between 
herbicide exposure and the development of respiratory 
disorders other than the respiratory cancers listed in 
38 C.F.R. § 3.309(e).  In reviewing the scientific evidence 
the NAS assigned respiratory disorders to a category labeled 
"limited or suggestive evidence of no association."  This 
means that the available studies are mutually consistent in 
showing that a positive association between exposure to 
herbicides and the development of respiratory disorders, at 
any level of exposure, does not exist.  Taking account of 
the available evidence and NAS's analysis, the Secretary has 
found that the credible evidence against an association 
between herbicide exposure and respiratory disorders 
outweighs the credible evidence for such an association, and 
he has determined that a positive association does not 
exist.  See Diseases Not Associated With Exposure to Certain 
Herbicide Agents, 68 Fed. Reg. 27,630, 27, 639 (May 20, 
2003).  The Board finds, therefore, that the probative 
evidence shows that the respiratory disorder is not related 
to an in-service disease or injury, including herbicide 
exposure, and that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
the residuals of a right lung mass.

Analysis--Panic Disorder

The veteran claimed entitlement to service connection for a 
panic disorder in August 1996, which he related to the 
traumatic experiences he had while serving in Vietnam (the RO 
had previously denied service connection for PTSD because the 
medical evidence did not show that he had PTSD).  The RO 
provided him a VA psychiatric examination in October 1996, 
which resulted in a diagnosis of a panic disorder.  His claim 
is, therefore, supported by medical evidence of a current 
diagnosis of disability.  The probative evidence does not 
indicate, however, that he incurred a related disease or 
injury during service, or that the panic disorder is 
otherwise related to service.  Hickson, 12 Vet. App. at 253.

As an initial matter the Board notes that the veteran's 
service records show that he served in combat as a medic 
while in Vietnam, and the RO subsequently granted service 
connection for PTSD.  In addition to the diagnosis of PTSD, 
however, the medical evidence shows that he also suffers from 
a panic disorder, which is not shown to be a manifestation of 
PTSD.  

The veteran's service medical records are silent for any 
complaints or clinical findings related to a psychiatric 
disorder.  There is no documentation of him suffering from a 
psychiatric disorder prior to 1996.  During the October 1996 
VA psychiatric examination he stated that he began having 
panic attacks approximately six months prior to the 
examination.  He had worked successfully for the same company 
for 27 years, without any problems.  The examiner in October 
1996 did not find that the panic disorder was related to 
service.  The veteran also presented a report from his 
private psychiatrist showing that he was treated for a panic 
disorder, as well as other psychiatric diagnoses, since June 
1997.

The veteran's assertion that his panic disorder, rather than 
PTSD, was caused by the traumatic events that he experienced 
in Vietnam is not probative because he is not competent to 
provide evidence of the etiology of a psychiatric disorder.  
Grottveit, 5 Vet. App. at 93.  None of the medical evidence 
indicates that the panic disorder, rather than PTSD, is 
related to service.  The Board finds, therefore, that the 
criteria for a grant of service connection are not met, and 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a panic disorder on 
a direct basis.

Analysis--Psoriasis

The veteran contends that the psoriasis that was initially 
diagnosed in December 1986 is the same skin disease for which 
he was treated during service, but that the skin disorders in 
service were misdiagnosed.

VA medical examinations in December 1986 and October 1996 
resulted in a diagnosis of psoriasis.  His service medical 
records show that he was treated for dyshidrosis or 
epidermophytosis of the hands in June and August 1966; 
intertrigo eczematous dermatitis in the area of the scrotum 
in July 1967; facial acne in November 1966 and January 1968; 
seborrheic dermatitis of the scalp in September 1969; and 
contact dermatitis of the buttocks in October 1969.  His 
claim is, therefore, supported by a current medical diagnosis 
of psoriasis, and medical evidence of treatment for skin 
disorders in service.  The medical evidence does not 
indicate, however, that the currently diagnosed psoriasis is 
related to the skin disorders treated during service.  
Hickson, 12 Vet. App. at 253.

In January 1997 the RO asked the VA physician who conducted 
the examination in October 1996 to review the evidence in the 
claims file and provide an opinion on whether the psoriasis 
was causally related to the skin disorders treated during 
service.  The physician reviewed the claims file and stated 
in a March 1997 report that the psoriasis that was diagnosed 
in 1986 and 1996 was not in any way related to any of the 
various skin disorders that were treated during service.  In 
addition, a VA examiner in March 2003 stated that the 
psoriasis was less than likely related to the veteran's 
service in Vietnam.

The only evidence of record indicating that the currently 
diagnosed psoriasis is related to the symptoms documented 
during service consists of the veteran's statements.  As a 
lay person, however, he is not competent to provide evidence 
of the etiology of a medical disorder.  Grottveit, 5 Vet. 
App. at 93.  In addition, his assertion that his skin 
problems were misdiagnosed during service is not probative 
for the same reason.  The only probative evidence of record 
indicates that the psoriasis is not related to the skin 
problems documented during service.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for psoriasis.

New and Material Evidence

Development of the Claim

The VCAA left intact the requirement that a veteran must 
first present new and material evidence in order to reopen a 
previously and finally denied claim before the duty to assist 
provisions of the VCAA are fully applicable to the claim.  
See 38 U.S.C.A. § 5103A(f) (West 2002); see also Paralyzed 
Veterans of America, et. al., 345 F.3d at 1342.

The regulation provides that for requests to reopen submitted 
prior to August 29, 2001, VA will notify the veteran of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  VA does not have, however, any duty 
to assist the veteran in developing evidence in support of 
his request to reopen the previously denied claim, if that 
request was submitted prior to August 29, 2001.  If VA 
determines that new and material evidence has been submitted 
and reopens the previously denied claim, VA is obligated to 
fully assist him in obtaining any evidence that may be 
relevant to the claim.  38 C.F.R. § 3.159(b) and (c) (2004); 
see also Paralyzed Veterans of America, et. al., 345 F.3d 
at 1342.

The RO informed the veteran of the evidence needed to 
substantiate his claim in December 2002 by informing him of 
the provisions of the VCAA, the specific evidence required to 
substantiate his claim for service connection, and what 
evidence could be considered new and material.  The RO also 
informed him of the information and evidence that he was 
required to submit, the evidence that the RO would obtain on 
his behalf, and the need to advise VA of or submit any 
evidence relevant to the claim.  

The veteran has also been provided a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claim, and the requirement 
to submit medical evidence that established entitlement to 
service connection.  In these documents the RO also informed 
him of the cumulative evidence previously provided to VA or 
obtained by VA on his behalf, and any evidence he identified 
that the RO was unable to obtain.  The Board finds that in 
all of these documents the RO informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 187.

Although the December 2002 notice was sent following the May 
1997 decision, the veteran has had more than two years 
following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following the 
issuance of the notice the RO re-adjudicated his request to 
reopen the previously denied claim in January and July 2004 
supplemental statements of the case.  In re-adjudicating the 
claim the RO considered all the evidence of record and 
applied the appropriate standard for determining whether new 
and material evidence had been received.  In resolving his 
appeal the Board will also consider all the evidence now of 
record, and apply the same standard.  For these reasons the 
Board finds that the veteran has not been prejudiced by 
having been notified of the evidence needed to substantiate 
his claim, and what evidence could be considered new and 
material, following the RO's May 1997 unfavorable decision, 
and that VA has fulfilled its obligation to inform him of the 
evidence needed to substantiate his claim.  

As will be shown below, the Board has determined that new and 
material evidence has not been received to reopen the claim 
for service connection for arthritis.  Because the veteran's 
request to reopen was received prior to August 2001, VA has 
no duty to assist him in developing the evidence in support 
of his claim.

Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 
(1986).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1996).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

Factual and Procedural Background

The veteran's service medical records show that he complained 
of pain in the left hip and sacroiliac area in November 1967, 
and pain on the right side of the back that was diagnosed as 
a muscle strain in January 1968.  When examined for 
separation from service in February 1970, the spine and lower 
extremities were found to be normal.  The veteran initially 
claimed entitlement to VA compensation benefits in May 1970, 
and did not then make any reference to any complaints 
pertaining to the joints.

During a November 1977 VA examination he reported having had 
back pain in 1967 or 1968, and that he was again treated for 
back pain in 1970 and 1973-1977.  He also reported, however, 
that the physician who treated him in 1970 was deceased.  An 
X-ray study at that time showed minimal scoliosis of the 
thoracic spine, which was the examiner's diagnosis.  In a 
December 1977 rating decision the RO denied service 
connection for a back disorder on the basis that the symptoms 
in service were acute and transitory, and the findings in 
November 1977 were not shown to be related to the symptoms 
documented during service.

The veteran presented an April 1978 report from a 
chiropractor showing that he reported having had back pain in 
1966, 1973, 1975, and again in January 1978.  An X-ray study 
in January 1978 showed no evidence of any osteoarthritic 
changes, but did show spina bifida occulta at L3, which the 
chiropractor described as a congenital defect.  The 
chiropractor provided the opinion that the veteran's tour of 
active duty may have caused the spina bifida occulta to 
become symptomatic.

The veteran claimed entitlement to service connection for 
traumatic arthritis in August 1986, but he did not specify 
the joint(s) for which he was claiming service connection.  
During a December 1986 VA examination he complained of pain 
in the back, left leg, and the hips.  An X-ray study of the 
lumbosacral spine showed anterior spinal ligament 
calcification from L3-L5 and narrowing of the sacroiliac 
joints, with heavy bony sclerosis in both margins of the 
joints, bilaterally.  An X-ray of the hips revealed marked 
narrowing of the joint with bony sclerosis and spurring on 
the left, and moderate narrowing of the joint on the right.  
The examination resulted in a diagnosis of spondylarthritis, 
primarily of the left hip.

Based on the evidence shown above, in the May 1987 rating 
decision the RO denied entitlement to service connection for 
traumatic arthritis.  The RO found that traumatic arthritis 
was not shown in service, or on the December 1986 VA 
examination.

The veteran again claimed service connection for arthritis 
"throughout his whole body" in August 1996, including a 
total left hip replacement.  Evidence received subsequent to 
the May 1987 decision includes a September 1994 medical 
report showing that he reported a 20-year history of left hip 
pain, for which he had been walking with a cane since June 
1994.  Based on the results of an examination and review of 
the veteran's medical records, the private orthopedist 
provided a diagnosis of ankylosing spondylitis with secondary 
osteoarthritis involving the left hip.  The veteran underwent 
a total left hip arthroplasty in October 1994.

During an October 1996 VA examination the veteran reported 
having been given the diagnosis of arthritis in the left hip 
in 1970.  Although the arthroplasty had alleviated the pain 
in his left hip, he complained of pain in his back, neck, and 
shoulders.  An X-ray study of the lumbosacral spine revealed 
calcification of the anterior longitudinal ligament from D11 
to the sacrum, marked degenerative changes in the posterior 
facet joints, and complete fusion of the sacroiliac joints.  
An X-ray study of the right hip showed narrowing of the joint 
space and irregularities on the head of the femur, and an X-
ray of the left hip showed the total hip replacement.  The 
examination resulted in a diagnosis of Marie-Strumpell 
disease involving the lumbosacral spine and both hips.  
Marie-Strumpell disease is also known as ankylosing 
spondylitis.  See Stedman's Medical Dictionary 500 (26th Ed. 
1995).

The veteran presented the medical records from his private 
orthopedist in which the physician stated that the veteran 
suffered from an inflammatory type of arthritis.  The veteran 
received ongoing medical care following the left hip 
replacement in October 1994, had developed marked arthritis 
in the right hip, and suffered a fracture of the left femur 
in October 1999.  

In conjunction with the current claim the RO obtained the 
veteran's VA treatment records from 1970.  Those records show 
that in December 1970 he complained of pain in the back for 
the previous several months.  An X-ray study in December 1970 
showed some straightening of the lumbar curve secondary to 
muscle spasm, but no other abnormality.  A physical 
examination of the musculoskeletal system was negative.  A 
diagnosis of arthritis was not then shown, nor were any 
complaints or clinical findings attributed to arthritis.

The RO obtained a copy of the veteran's SSA disability claims 
file, which included the reports of May 2000 orthopedic and 
medical evaluations.  The evaluations resulted in the 
conclusions that the veteran had status post open reduction 
and internal fixation of a fracture of the left femur; 
osteoarthritis, by history, with a total left hip 
replacement; and discogenic back disease with ankylosing 
spondylitis involving the neck and back.  Neither examiner 
provided an opinion regarding the etiology of the disorders.

The SSA file also contained an August 2000 medical report 
prepared for the veteran's employer regarding the left femur 
fracture that he suffered in October 1999.  The physician 
referenced the veteran's medical records showing that he had 
ankylosing spondylitis and inflammatory arthritis of the left 
hip.  The physician also referenced a February 1978 medical 
report indicating that the veteran was then being treated for 
low back sprain and neuralgia in the left leg.  

The veteran's private orthopedist stated in a May 1998 report 
that the veteran was status post total left hip replacement 
due to inflammatory osteoarthrosis, and that it was unclear 
whether he had ankylosing spondylitis.  The physician noted 
that the veteran also had psoriasis, and stated that the form 
of the inflammatory osteoarthritis was not clear.  An X-ray 
study showed early inflammatory arthrosis in the right hip 
that could be due to psoriatic arthritis or spondylosis.  A 
September 2001 treatment note from the orthopedist indicates 
that the veteran probably had psoriatic arthritis, or some 
other type of inflammatory arthritis, at one point thought to 
have been ankylosing spondylitis.  The inflammatory arthritis 
affected the back and both hips.

Documents in the SSA file show that the veteran was awarded 
disability benefits in March 2001 with a primary diagnosis of 
osteoarthrosis and allied disorders, and a secondary 
diagnosis of affective or mood disorder.  The onset of his 
disability was in October 1999 (when he stopped working due 
to the fractured left femur).

VA treatment records show that the veteran has received 
ongoing treatment for spondyloarthropathy, to rule out 
ankylosing spondylitis, since July 2003.  An X-ray study of 
the hips in July 2003 indicates that the degenerative changes 
in the right hip were consistent with underlying synovial 
arthropathy, likely related to ankylosing spondylitis.  In 
April 2004 the VA rheumatologist noted that the veteran had 
recently been diagnosed as having Crohn's disease.  The 
rheumatologist referenced a July 2003 X-ray of the entire 
spine that showed fusion of both sacroiliac joints and 
ossification of the anterior longitudinal ligament from C5 
through S1, consistent with underlying ankylosing 
spondylitis.  The rheumatologist found that the history, 
examination, and laboratory findings were consistent with 
seronegative spondyloarthropathy, likely secondary to Crohn's 
disease.

Analysis

The evidence of record in May 1987 showed that the veteran 
had spondylarthritis in the back and both hips.  
Spondylarthritis is defined as inflammation of the 
intervertebral articulations.  See Stedman's at 1656.  The 
evidence received following the May 1987 decision shows that 
the veteran has continued to receive treatment for 
inflammatory arthritis, including a total left hip 
replacement.  Because the evidence of record in May 1987 
showed that the veteran had inflammatory arthritis, the 
evidence of ongoing treatment for that disorder is cumulative 
and redundant of the evidence of record in May 1987.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (records of 
treatment and a diagnosis many years after service, which do 
not document any nexus to service, are not new and material).

The veteran's private orthopedist provided the opinion that 
the inflammatory arthritis may be psoriatic arthritis, and 
the VA rheumatologist found that the arthritis was likely 
secondary to Crohn's disease.  This evidence is new, in that 
the medical evidence of record in May 1987 did not show any 
etiology for the inflammatory arthritis.  The evidence is not 
material, however, because it indicates that the disorder is 
due to non-service connected disabilities and does not show 
that the inflammatory arthritis is related to a disease or 
injury that occurred during service.  Because the medical 
opinions refute a nexus to service, the opinions need not be 
considered in order to fairly decide the merits of the 
veteran's claim.  The Board finds, therefore, that evidence 
that is both new and material has not been received, and the 
claim of entitlement to service connection for arthritis is 
not reopened.



Increased Ratings

Development of the Claims

The RO informed the veteran of the evidence needed to 
substantiate his claims for higher ratings in February 2003 
by informing him of the provisions of the VCAA and the 
specific evidence required to show entitlement to higher 
ratings.  The RO also informed him of the information and 
evidence that he was required to submit, the evidence that 
the RO would obtain on his behalf, and the need to advise VA 
of or submit any evidence relevant to the claim.  The RO 
instructed him to identify any evidence that was relevant to 
his claims, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  The RO informed him that although VA would 
make reasonable efforts to obtain the evidence he identified, 
it was ultimately his responsibility to provide the evidence 
in support of his claims.

The veteran has also been provided copies of the appealed 
rating decisions, statements of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claims, and the requirement 
to submit medical evidence that established entitlement to 
higher ratings.  In these documents the RO also informed him 
of the cumulative evidence previously provided to VA or 
obtained by VA on his behalf, and any evidence he identified 
that the RO was unable to obtain.  The Board finds that in 
all of these documents the RO informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claims.  
Quartuccio, 16 Vet. App. at 187.

Although the February 2003 notice was sent following the May 
1997 and February 2002 decisions, the veteran has had more 
than two years following the notice to submit additional 
evidence or identify evidence for the RO to obtain.  
Following the issuance of the notice the RO re-adjudicated 
the substantive merits of his claims in January and July 2004 
supplemental statements of the case.  In re-adjudicating the 
claims for higher ratings the RO considered all the evidence 
of record and applied the benefit-of-the-doubt standard of 
proof.  In resolving his appeal the Board will also consider 
all the evidence now of record, and apply the same standard 
of proof.  For these reasons the Board finds that the veteran 
has not been prejudiced by having been notified of the 
evidence needed to substantiate his claims following the RO's 
May 1997 and February 2002 unfavorable decisions, and that VA 
has fulfilled its obligation to inform him of the evidence 
needed to substantiate his claims.  

Regarding VA's duty to assist, the RO has obtained the VA and 
private treatment records he identified.  The RO also 
provided him VA medical examinations in October 1996, August 
1998, November 2002, March 2003, March 2004, and October 
2004.  In addition, the RO obtained a copy of his disability 
claims file from the SSA.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his claims and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claims.  

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  If an unlisted condition is encountered it is 
rated under a closely related disease or injury in which the 
functions affected, the anatomical localization, and the 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).  



Analysis--Skin Condition of the Scrotum, Intergluteal Fold, 
and Fingers

Subsequent to the initiation of the veteran's claim, the 
regulations pertaining to the evaluation of skin disorders 
were revised effective August 30, 2002.  See Schedule for 
Rating Disabilities; The Skin, 67 Fed. Reg. 49,590 (July 31, 
2002) (codified at 38 C.F.R. § 4.118 (2004)).  VA's General 
Counsel has held that where a law or regulation changes 
during the pendency of an appeal, the Board should first 
determine which version of the law or regulation is more 
favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00.

The RO provided the revised rating criteria to the veteran in 
the January 2004 supplemental statement of the case, and 
considered the revised rating criteria in confirming the non-
compensable rating for the service-connected skin conditions.  
The veteran was then given the opportunity to submit evidence 
and argument in response.  The Board finds, therefore, that 
it can consider the original and revised version of the 
rating criteria without prejudice to the veteran.

Since service connection was established in December 1977, 
the veteran's service-connected skin disorder has been rated 
as analogous to eczema under Diagnostic Code 7806 because the 
functions affected, the anatomical localization, and the 
symptomatology are most closely analogous to that disorder.  
According to the original rating criteria, Diagnostic Code 
7806 for eczema provided a 10 percent rating if the service-
connected skin condition was manifested by exfoliation, 
exudation or itching involving an exposed surface or 
extensive area.  A non-compensable rating applied if the 
manifestations were slight, if any, exfoliation, exudation, 
or itching, if on a non-exposed surface or a small area.  
38 C.F.R. § 4.118 (1996).

The revised rating criteria provide a 10 percent rating if at 
least five percent, but less than 20 percent, of the entire 
body, or at least five percent, but less than 20 percent, of 
exposed areas are affected, or if intermittent systemic 
therapy (such as corticosteroids or other immunosuppressive 
drugs) has been required for a total duration of less than 
six weeks during the past 12-month period.  The disorder is 
rated as non-compensable if less than five percent of the 
entire body or less than five percent of exposed areas are 
affected, and no more than topical therapy has been required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).  

As previously stated, the veteran's service medical records 
show that he was treated for dyshidrosis or epidermophytosis 
of the hands in June and August 1966; intertrigo eczematous 
dermatitis in the area of the scrotum in July 1967; facial 
acne in November 1966 and January 1968; seborrheic dermatitis 
of the scalp in September 1969; and contact dermatitis of the 
buttocks in October 1969.  A VA examination in November 1977 
resulted in diagnoses of mild scrotal neurodermatitis, mild 
intergluteal intertrigo, and mild dyshidrotic eczema of the 
fingers.  In a December 1977 rating decision the RO granted 
service connection for a skin condition of the intergluteal 
fold, the scrotum, and the fingers, and rated the disability 
as non-compensable.  The non-compensable rating has been in 
effect since October 1977.

A VA medical examination in December 1986 revealed small, 
scaly, pink patches on the glans penis, the elbows, the right 
knee, and the scalp that were diagnosed as psoriasis, minimal 
except for the scalp.  The VA examination in October 1996 
also resulted in a diagnosis of psoriasis on the elbows, 
penis, and legs, with no other skin conditions being found.  
The examiner characterized the patches as very small, being 
less than one centimeter, and being under therapy.  The 
physician who examined the veteran in October 1996 provided 
an opinion in March 1997 that the skin condition that the 
veteran now has is not in any way related to the skin 
conditions that were treated during service, and for which 
service connection was granted.

VA treatment records disclose that an examination in January 
2001 revealed areas of psoriasis on the glans penis and 
around the anus.  During an April 2003 VA examination the 
veteran reported using steroid creams to treat the skin 
lesions, and stated that the lesions had been essentially 
stable to mildly worsening throughout his life.  He stated 
that the medications he used controlled the disease, but did 
not cure it.  He denied ever receiving any systemic treatment 
for the rash.  Examination revealed a mild rash covering 50 
to 75 percent of each elbow, a 3.0 by 3.0 centimeter patch on 
the right shin, a second 1.0 by 1.0 centimeter patch on the 
right leg, a 0.75 by 0.75 centimeter patch on the left knee, 
and a 0.5 by 0.5 centimeter patch on the glans penis.  The 
examiner found that the rash, which he diagnosed as 
psoriasis, involved less than one percent of the right lower 
extremity and the left lower extremity, approximately two to 
three percent of each upper extremity, and less than one 
percent of the veteran's total body area.  He also found that 
there was no scarring or disfigurement caused by the 
psoriatic lesions.

The medical evidence indicates that the skin disease that the 
veteran now has is psoriasis, for which service connection 
has been denied.  None of the medical evidence documents any 
symptoms attributable to scrotal neurodermatitis, 
intergluteal intertrigo, or dyshidrotic eczema, for which 
service connection has been established.  The manifestations 
of the currently diagnosed skin disorder (psoriasis) cannot 
be considered in determining the appropriate rating for the 
service-connected skin condition of the intergluteal fold, 
the scrotum, and the fingers.  38 C.F.R. § 4.14 (2004) (the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation is to be avoided).  

Assuming, without so finding, that the veteran's current 
symptoms are attributable to the service-connected skin 
disorder, the evidence does not show that the criteria for a 
compensable rating are met.  According to the original rating 
criteria, a 10 percent rating is applicable if the skin 
disorder is manifested by exfoliation, exudation or itching 
involving an exposed surface or extensive area.  The elbows, 
legs, and penis are not exposed areas, and less than one 
percent of the total body area is not an extensive area.  In 
addition, according to the revised rating criteria, a 
10 percent rating is applicable if at least five percent of 
the entire body, or at least five percent of exposed areas 
are affected, or if intermittent systemic therapy has been 
required for treatment.  The examiner in April 2003 
determined that the rash involved less than one percent of 
total body area, none of the lesions are on exposed areas, 
and the veteran denied ever having received systemic 
treatment.  The criteria for a compensable rating under 
either version of the rating criteria are not met, therefore, 
and neither version of the rating criteria is more beneficial 
to the veteran.  VAOPGCPREC 3-00.  For the reasons shown 
above the Board has determined that the preponderance of the 
evidence is against the claim of entitlement to a compensable 
disability rating for a skin condition of the scrotum, 
intergluteal fold, and fingers.


Analysis--Diabetes Mellitus with Anemia and Nephropathy

The veteran contends that he is entitled to a higher rating 
for diabetes because his physician has increased the 
medication that he takes to control the disorder.  He also 
contends that he is entitled to a separate rating for anemia.

Diagnostic Code 7913 for diabetes mellitus provides a 
40 percent rating if it requires treatment with insulin, a 
restricted diet, and regulation of activities.  A 20 percent 
rating applies if it requires treatment with insulin, a 
restricted diet; or an oral hypoglycemic agent and a 
restricted diet.  Compensable complications of diabetes are 
rated separately, unless they are part of the criteria used 
to support a 100 percent rating.  Non-compensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119 (2004).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in February 
2002.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The veteran claimed entitlement to service connection for 
diabetes mellitus in July 2000.  The RO provided him a VA 
medical examination in December 2000, during which he 
reported taking Glucophage and Glyburide for diabetes.  His 
blood sugar was elevated because he was non-compliant with 
his diet.  He denied any episodes of hypoglycemic 
ketoacidosis, being hospitalized for diabetes, or having any 
restriction in his activities due to diabetes.  He saw his 
medical care provider for diabetes once a month, and denied 
any symptoms due to the disorder.  The examiner provided a 
diagnosis of diabetes, type II, fairly controlled, without 
signs of complications.

VA treatment records show that the veteran has continued to 
receive medication for diabetes since January 2001.  The 
records reflect that on multiple occasions his medical care 
provider noted that he was not able to exercise due to 
ankylosing spondylitis and leg pain, but none of the records 
indicate that his activities were regulated due to the 
diabetes.  In August 2002 he reported having had the symptoms 
of a hypoglycemia episode two weeks previously, but did not 
check his blood sugar when the symptoms occurred.  The 
symptoms were relieved when he took glucose tablets.  The 
medical records do not document any other episodes of 
hypoglycemia.

During a November 2002 VA examination the veteran again 
denied having experienced a hypoglycemic episode, and he had 
a restriction of activities due to ankylosing spondylitis in 
that he could not walk more than 50 yards.  He saw his 
diabetic care provider every three months.  

When undergoing a VA medical examination in March 2003, the 
veteran again denied having had any hypoglycemic episodes.  
His activities were restricted due to back pain, in that he 
could walk only 30 yards.  He saw his diabetic care provider 
every six months, and denied any other symptoms due to 
diabetes.

VA treatment records show that in April 2004 he was placed on 
insulin because the oral medications were not sufficiently 
controlling his blood sugar.  In conjunction with an October 
2004 VA medical examination he again denied having any 
hypoglycemic episodes, or being hospitalized for diabetes.  
He was on a restricted diet, but had no restriction of 
activities due to diabetes.  He was then taking oral 
medications as well as insulin to control the diabetes.

Laboratory testing in November 2002 revealed evidence of 
nephropathy, and a VA examiner in April 2003 provided the 
opinion that the nephropathy was secondary to the diabetes.  
He was previously shown to have anemia, which the RO found to 
be related to the diabetes.  In a January 2004 rating 
decision the RO revised the definition of the service-
connected disability to include anemia and nephropathy.

A 40 percent rating is applicable for the diabetes if it 
requires treatment with insulin, a restricted diet, and 
regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 
7913.  The medical evidence shows that the disorder requires 
treatment with insulin and a restricted diet, but that the 
veteran's activities are not regulated due to the diabetes.  
Although he is significantly impaired in his ability to 
ambulate due to the inflammatory arthritis of the back and 
both hips, he acknowledged that his diabetes did not require 
any restriction in his activities.

The veteran claims that a higher rating is warranted because 
he had to increase his medication to control the diabetes.  
Treatment with insulin, without a restriction in activities, 
warrants no more than the 20 percent rating that has been 
assigned.  The Board finds, therefore, that the criteria for 
a rating in excess of 20 percent have not been met since the 
veteran's claim was initiated.  Fenderson, 12 Vet. App. 
at 126-27.

Regarding the claim for a separate rating for anemia, the 
Rating Schedule provides that compensable complications of 
diabetes are rated separately, unless they are part of the 
criteria used to support a 100 percent rating.  Non-
compensable complications are considered part of the diabetic 
process under Diagnostic Code 7913.  38 C.F.R. § 4.119 
(2004).  In order to warrant a separate rating, therefore, 
the anemia must meet the criteria for at least a 10 percent 
rating.

Diagnostic Code 7700 provides that a 10 percent rating is 
assignable if the anemia is manifested by hemoglobin of 
10 grams (gm)/100 milliliters (ml) or less with findings such 
as weakness, easy fatigability or headaches.  38 C.F.R. 
§ 4.117 (2004).  A review of the medical evidence in the 
claims file reveals that laboratory testing has shown 
hemoglobin of 13.2 in December 2000, 13.3 in January 2001, 
12.9 in January 2002, 12.1 in June 2002, 11.7 in March 2003, 
11.3 in July 2003, 10.8 in October 2003, 10.9 in January 
2004, 10.9 and 11.1 in March 2004, and 11.0 in July 2004.  At 
no time has the veteran had hemoglobin of 10 gm or less.  For 
that reason the criteria for a compensable rating are not 
met.  Because the anemia is non-compensable, it is included 
in the rating for diabetes and not eligible for a separate 
rating.  38 C.F.R. § 4.119 (2004).  

In summary, the evidence shows that the criteria for a rating 
in excess of 20 percent for diabetes are not met.  In 
addition, the criteria for a separate compensable rating for 
anemia are not met.  For these reasons the Board has 
determined that the preponderance of the evidence is against 
the appeal to establish entitlement to a higher rating for 
diabetes mellitus, including the issue of entitlement to a 
separate compensable rating for anemia.

Analysis--Peripheral Neuropathy, Bilateral

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  In rating peripheral nerve injuries and 
their residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  The term 
"incomplete paralysis" pertaining to peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree.  The ratings for the 
nerves are for unilateral involvement; when bilateral, 
combine with application of the bilateral factor.  38 C.F.R. 
§§ 4.120, 4.124a (2004).

Diagnostic Code 8520 for paralysis of the sciatic nerve 
provides an 80 percent rating if paralysis is complete, as 
manifested by the foot dangling and dropped, no active 
movement possible of the muscles below the knee, flexion of 
the knee weakened or (very rarely) lost.  If the paralysis is 
incomplete, a 60 percent rating applies for severe 
disability, with marked muscular atrophy.  A 40 percent 
rating applies if the disability is moderately severe, a 
20 percent rating if moderate, and a 10 percent rating if 
mild.  38 C.F.R. § 4.124a (2004).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in January 
2003.  The Board must consider, therefore, the applicability 
of staged ratings covering the time period in which his claim 
and appeal have been pending.  Fenderson, 12 Vet. App. 
at 126-27.

In his February 2002 claim for service connection for 
peripheral neuropathy, the veteran reported experiencing 
severe pain in both legs, as well as his back.  VA treatment 
records show that while undergoing an endocrinology 
evaluation in April 2002 he had decreased vibratory sense, 
and the treating physician found that he had neuropathy 
secondary to the diabetes mellitus.  Multiple examinations, 
including examinations conducted in conjunction with his 
claims for compensation benefits, continued to show reduced 
vibration sense in the lower extremities.

According to the VA treatment records, in January 2003 the 
veteran complained of pain in the thighs, calves, and ankles.  
His physician entered an assessment of peripheral neuropathy 
with pain in both legs, and prescribed medication for the 
pain.  The records continue to document complaints of pain in 
the legs since January 2003 that was aggravated with walking.

A VA medical examination in January 2003 showed motor 
strength of 5/5 in all four extremities, but decreased 
pinprick and vibration sensitivity in the lower extremities.  
Examination in March 2003 again showed normal motor strength 
in the lower extremities.

During a March 2003 VA neurology examination the veteran 
reported a burning-type pain in his feet for the previous 
year and a half.  He also reported having paresthesias, but 
no dysesthesia.  He was able to walk only about 30 yards, 
which he attributed to the peripheral neuropathy.  
Examination disclosed reduced vibratory sense in the toes up 
to the balls of the feet, and that his reflexes were 
preserved.  The examiner provided a diagnosis of peripheral 
neuropathy, which was related to diabetes, and described the 
symptoms of peripheral neuropathy as decreased vibration 
sense up to the balls of the feet.

The veteran presented lay statements indicating that the 
individuals had witnessed the difficulty that he had in 
walking, and that he had severe back pain.

As shown above, the medical evidence shows that in addition 
to the diabetes, the veteran suffers from an inflammatory 
arthritis that affects the back and both hips.  He has 
undergone a number of evaluations in order to determine the 
cause of the pain in his lower extremities.  He presented a 
July 2003 report from his private orthopedist in which the 
orthopedist found that the neurogenic leg pain was caused by 
the back pathology.

A VA vascular examination in October 2003 revealed a minimal 
decrease in sensation in the lower extremities bilaterally, 
and no evidence of arterial insufficiency.  A rheumatology 
evaluation in January 2004, during which the veteran 
complained of low back and thigh pain, resulted in an 
assessment of ankylosing spondylitis with worsening back and 
leg pain.  Peripheral vascular studies in March 2004 showed 
no significant abnormalities.

The veteran underwent an additional VA neurology examination 
in March 2004, during which he complained of an aching-type 
pain in the thighs and knees.  He denied having any shooting 
pain from his back into his legs.  He also complained of 
numbness in the feet.  Examination revealed a loss of 
pinprick sensation in a stocking distribution in the feet; 
muscle strength of 5/5 in all muscle groups; intact sensation 
for vibratory and joint position; and trace deep tendon 
reflexes of the Achilles tendon.  

The examiner entered an assessment of bilateral thigh pain 
and distal paresthesias.  The veteran stated that he did not 
know whether the pain in his thighs was related to diabetes, 
and the examiner was unable to reproduce the pain by 
palpation.  The examiner found that the pattern of the pain 
did not appear to be radicular in nature, and noted that a 
magnetic resonance image (MRI) of the lumbosacral spine had 
not revealed evidence of radiculopathy.  The examiner 
indicated that the pain complaints could be due to a local 
muscular problem or diabetic myopathy, but that there was no 
evidence of weakness in the muscles.  The examiner stated 
that the peripheral neuropathy was in a stocking 
distribution, and was related to diabetes.  The examiner 
classified the neuropathy as moderate.

Following an April 2004 VA rheumatology evaluation the 
physician again attributed the veteran's complaints to 
seronegative spondyloarthropathy with continued back and leg 
pain.  The veteran was again seen in the Rheumatology Clinic 
in August 2004 due to back pain that radiated into both legs.  
He was unable to walk more than 30 feet due to pain in the 
thighs and calves.  The rheumatologist noted that vascular 
studies were negative for vascular disease.  On examination 
strength was normal in the lower extremities.  Although 
reflexes were absent, there was no evidence of loss of 
sensation.  At that time the veteran was given an injection 
for trochanteric bursitis in the right hip.  The 
rheumatologist found that the etiology of the lower extremity 
pain was unclear, in that it might be secondary to peripheral 
neuropathy or be due to radiculopathy.  She found, however, 
that the symptoms were not typical for either.

A VA medical examination in October 2004 again showed muscle 
strength in the lower extremities to be normal, and no 
evidence of loss of sensation.

Regardless of whether the pain in the thighs and calves is 
due to the peripheral neuropathy or some other cause, the 
evidence indicates that the neuropathy has not resulted in 
any loss of motor function or trophic changes.  The 
examinations have consistently shown motor strength in the 
lower extremities to be normal.  In accordance with 38 C.F.R. 
§ 4.124a, nerve damage that is wholly sensory should be rated 
as mild or, at most, the moderate degree.  Pursuant to 
Diagnostic Code 8520, moderate impairment of the sciatic 
nerve warrants a 20 percent rating.  A 40 percent rating is 
applicable if the nerve impairment is moderately severe, 
which requires some evidence of loss of motor function.  None 
of the evidence shows that the peripheral neuropathy has 
resulted in any loss of motor function.  The Board finds, 
therefore, that the criteria for a disability rating in 
excess of 20 percent have not been met since the claim for 
service connection was initiated.  Fenderson, 12 Vet. App. 
at 126-27.  For these reasons the Board has determined that 
the preponderance of the evidence is against the appeal to 
establish entitlement to disability ratings in excess of 
20 percent for peripheral neuropathy of the right and left 
lower extremities, respectively.


ORDER

The claim of entitlement to service connection for the 
residuals of a right lung mass is denied.

The claim of entitlement to service connection for panic 
disorder on a direct basis is denied.

The claim of entitlement to service connection for psoriasis 
is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for arthritis is not 
reopened.

The claim of entitlement to a compensable disability rating 
for a skin condition of the scrotum, intergluteal fold, and 
fingers is denied.

The appeal to establish entitlement to a higher rating for 
diabetes mellitus, including the issue of entitlement to a 
separate compensable rating for anemia, is denied.

The appeal to establish entitlement to a disability rating in 
excess of 20 percent for peripheral neuropathy of the left 
lower extremity is denied.

The appeal to establish entitlement to a disability rating in 
excess of 20 percent for peripheral neuropathy of the right 
lower extremity is denied.




REMAND

The veteran has appealed the rating assigned for PTSD, which 
is currently at 30 percent.  The evidence shows that since at 
least April 1998 he has received treatment for his 
psychiatric symptoms from a private psychiatrist.  He 
provided an authorization for the release of medical evidence 
from this psychiatrist noting current treatment, and in 
September 2004 the RO requested treatment records from that 
physician.  The records were not, however, associated with 
the claims file prior to certification of the appeal.  The 
private treatment records are relevant to the rating to be 
assigned for PTSD, and should be considered by the Board in 
adjudicating the veteran's appeal of the assigned rating.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (when 
VA is put on notice of the possible existence of records and 
their relevance, the records should be obtained before 
proceeding with the appeal).  

In addition, the January 2005 VA psychiatric examination 
raises the issue of possible entitlement to secondary service 
connection for panic disorder.  In that statement, the 
examiner noted that the veteran's panic disorder was as 
likely as not exacerbated by his PTSD.  If a nonservice-
connected disorder is aggravated by a service-connected 
disorder, the veteran is entitled to compensation for the 
degree of increased disability (but only that degree) over 
and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 
(1995).  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2003).  

The adjudication of the secondary service connection issue 
could impact the issue of the evaluation assigned for the 
veteran's service-connected PTSD.  See 38 C.F.R. § 4.14 (the 
evaluation of the same manifestation under different 
diagnoses is to be avoided).  Thus, this issue of secondary 
service connection for a panic disorder is considered 
inextricably intertwined with the PTSD issue.  


Accordingly, these issues are remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a psychiatric 
disorder since April 1998.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  

2.  Inasmuch as the issue of entitlement 
to secondary service connection for a 
panic disorder as aggravated by PTSD is 
deemed to be "inextricably intertwined" 
with the issue of entitlement to an 
increased rating for PTSD, the RO should 
take appropriate adjudicative action, and 
provide the appellant and representative, 
if any, notice of the determination and 
the right to appeal.  If a timely notice 
of disagreement is filed, the appellant 
and representative, if any, should be 
furnished with a statement of the case 
and given time to respond thereto.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues of 
entitlement to a higher rating for PTSD.  
If any benefit sought on appeal, for 
which a timely appeal has been filed, is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


